         Case: 1:19-cv-01993 Document #: 1 Filed: 03/22/19 Page 1 of 4 PageID #:1




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


    CRYSTAL WILSON, individually and on
    behalf of all others similarly situated,

       Plaintiff,
                                                              Case No.
          v.

    REDBOX AUTOMATED RETAIL, LLC,

      Defendant.


                                        NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446,

Redbox Automated Retail, LLC (“Defendant” or “Redbox”) has removed the above-captioned

action from the Circuit Court of Cook County, Illinois to the United States District Court for the

Northern District of Illinois. As grounds for removal, Defendant states as follows:

                                      NATURE OF THE ACTION

          1.        Plaintiff Crystal Wilson (“Plaintiff” or Wilson”) filed this action against Redbox

on February 15, 2019, in the Circuit Court of Cook County, Illinois, Chancery Division, case no.

2019CH02050 (the “Cook County Action”). 1

          2.        In the Cook County Action, Plaintiff asserts claims against Defendant for

violations of the Telephone Consumer Protection Act, 47 U.S.C § 227 (“TCPA”). Plaintiff seeks

to bring these claims on behalf of a class of purportedly similarly-situated individuals.




1
    The docket and all filings made to date in the Cook County Action are attached as Exhibit A.
       Case: 1:19-cv-01993 Document #: 1 Filed: 03/22/19 Page 2 of 4 PageID #:1




       3.      On February 19, 2019, Plaintiff filed in the Cook County Action a motion styled

“Motion for Class Certification or, Alternatively, for a Deferred Class Certification Ruling

Pending Discovery.” This motion is noticed for June 17, 2019.

       4.      Defendant was served with process in the Cook County Action on February 21,

2019. Defendant has not filed any responsive pleadings in the Cook County Action.

                                    BASIS FOR REMOVAL

   A. Federal Question Jurisdiction

       5.      This Court has original jurisdiction over this action under 28 U.S.C. § 1331

because Plaintiff’s TCPA claims arise under federal law. See Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 451 (7th Cir.

2005). Accordingly, Defendant is entitled to remove to this Court pursuant to 28 U.S.C. § 1441.

Brill, 427 F.3d at 451.

   B. Diversity Jurisdiction

       6.      This Court has original jurisdiction over this action under 28 U.S.C. § 1332

because this dispute is between citizens of different states and the amount in dispute between the

parties is in excess of $75,000.00, exclusive of costs and interest.

       7.      Specifically, Plaintiff is a citizen and resident of Nevada. Defendant is a

Delaware limited liability company.

       8.      The sole member of Redbox is Redwood Intermediate, LLC, a Delaware limited

liability company. The sole member of Redwood Intermediate, LLC is Redwood Holdco, LLC,

a Delaware limited liability company. The sole member of Redwood Holdco, LLC is New

Outerwall, Inc., a Delaware corporation with its principal place of business in Bellevue,

Washington.



                                                  2
      Case: 1:19-cv-01993 Document #: 1 Filed: 03/22/19 Page 3 of 4 PageID #:1




                              PROCEDURAL REQUREMENTS

       9.      This Notice of Removal is timely under 28 U.S.C. § 1446(b), as it is being filed

within thirty (30) days after the date that Defendant was first served with the summons and

complaint in the Cook County Action.

       10.     There are no other defendants named in this action.

       11.     Venue lies in the United States District Court for the Northern District of

Illinois, pursuant to 28 U.S.C. § 1446(a), because the Cook County Action was filed in the

Circuit Court of Cook County, Illinois, which is located within this District and Division.

       12.     Written notice of this Notice of Removal is being served upon Plaintiff, and a

copy of the Notice of Removal is being filed with the Circuit Court of Cook County, as required

by 28 U.S.C. § 1446(d).

       13.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure.

       WHEREFORE, please take notice that Defendant Redbox Automated Retail, LLC

removes the action styled Crystal Wilson v. Redbox Automated Retail, LLC, No. 2019CH02050,

from the Circuit Court of Cook County, Illinois, where it is now pending, to the United States

District Court for the Northern District of Illinois on this 22nd day of March, 2019.


Dated: March 22, 2019                                 Respectfully submitted,

                                                      By: /s/ Martin W. Jaszczuk
                                                      Martin W. Jaszczuk
                                                      Margaret M. Schuchardt
                                                      Tamra Miller
                                                      JASZCZUK P.C.
                                                      311 South Wacker Drive, Suite 3200
                                                      Chicago, IL 60606
                                                      Telephone: (312) 442-0509
                                                      Facsimile: (312) 442-0519
                                                      mjaszczuk@jaszczuk.com


                                                 3
      Case: 1:19-cv-01993 Document #: 1 Filed: 03/22/19 Page 4 of 4 PageID #:1




                               CERTIFICATE OF SERVICE

       I, Margaret M. Schuchardt, an attorney, certify that I caused the foregoing document to be

served upon the following via electronic mail and U.S. Mail on March 22, 2019:

       Eugene Y. Turin
       MCGUIRE LAW, P.C.
       55 W. Wacker Drive, 9th Fl.
       Chicago, IL 60601
       eturin@mcgpc.com




                                                     /s/ Margaret M. Schuchardt




                                               4
